ORDER
Whereas, Rhode Island Legal Services, Inc. has provided legal services to indigents in civil matters for more than 25 years, and
Whereas that agency has been funded by the federal government and also in part by the Rhode Island Bar Foundation and has done an outstanding job of providing high quality legal services to low income families and individuals,
Now therefore, this court hereby approves Rhode Island Legal Services, Inc. as an agency whose staff attorneys may supervise senior law students pursuant to Article II, Rule 9(a) of the Rules of the Supreme Court.
/s/ Weisberger
Weisberger, A.C.J.
/s/ Murray
Murray, J.
Is/ Shea
Shea, J.
/si Lederberg
Lederberg, J.